EXAMINER'S AMENDMENT
Claims 1-15 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pamela Jeppson Reg. No. 77,468 on April 6, 2021

The application has been amended as follows: 
Replace claims 1, 10, 11 and 15 with the following:

1. (Currently Amended)         A router of a domestic local area network able to be connected to a
plurality of communication terminals and a remote network, the router comprising:
a transmitter and a receiver configured to exchange real-time data with the plurality of communication terminals over the domestic local area network;
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon,
which when executed by the processor configure the router to:
monitor the real-time data exchanged with each of the plurality of communication terminals over the domestic local area network;
implement a supervisor of resources of the domestic local area network used by at least one of the communication terminals connected to the domestic local area network on the basis of the real-time data;
propose real-time data of use of the resources of the domestic local area network for each of the plurality of communication terminals allowing a comparison with one another and/or with overall throughputs, wherein a problem from the proposed real-time data is detected by either the supervisor and/or by way of a supervision interface, wherein the supervision interface comprises a generator of reproduction data dependent on the proposed real-time data provided by the supervisor on the basis of real-time data of use by at least one of the communication
terminals; and
at a given instant, in response to the proposed real-time data or to an input received
by the router from one of the communication terminals through the supervision interface implemented by the communication terminal based on the real-time data, transmit a command to at least one of the communication terminals to postpone execution of a process by the at least one communication terminal.

	10.	(Currently Amended) A communication terminal connectable to a router through a domestic local area network in connection with a remote network containing a plurality of communication terminals, the communication terminal comprising:
a transmitter and a receiver configured to exchange real-time data with the router over the domestic local area network;
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the communication terminal to:
implement a supervision interface comprising a generator of reproduction data dependent on real-time data of use of the resources of the domestic local area network by at least one of the plurality of communication terminals connected to the domestic local area network, allowing a comparison with one another and/or with overall throughputs, the reproduction data being proposed real-time data received from a network resources supervisor module of the router, a problem from the proposed real-time data being detected by the network resources supervisor module and/or by way of the supervision interface;
receive a transmitted command from the routerat a given instant, in response to an input from a user of the communication terminal through the supervision interface that triggers the router or in response to the proposed real-time data;
                   postpone execution of a process

	11. (Currently Amended) A supervision method for supervising use of a domestic local area network by a router able to be connected to a plurality of communication terminals and a remote network through the domestic local area network, the supervision method comprising the following acts performed by the router:
exchanging real-time data with each of the plurality of communication terminals over the domestic local area network;
monitoring the real-time data exchanged with each of the plurality of communication terminals over the domestic local area network;
implementing a supervisor of resources of the domestic local area network used by at least one of the communication terminals connected to the domestic local area network on the basis of the real-time data;
proposing real-time data of use of the resources of the domestic local area network for each of the plurality of communication terminals allowing a comparison with one another and/or with overall throughputs, wherein a problem from the proposed real-time data is detected by either the supervisor and/or by way of a supervision interface, wherein the supervision interface comprises a generator of reproduction data dependent on the real-time data provided by the supervisor on the basis of the real-time data of use by at least one of the communication terminals; and
at a given instant, in response to the proposed real-time data or to an input received by the router from one of the communication terminals through the supervision interface reproduced by the communication terminal based on the real-time data, transmitting a command to at least one of the communication terminals to postpone execution of a process by the at least one communication terminal.

	15.	(Currently Amended) A non-transitory computer-readable medium comprising instructions stored thereon, which when executed by a processor of a router of a domestic local area network able to be connected to a plurality of communication terminals and a remote network, configure the router to perform acts comprising:
exchanging real-time data with each of the plurality of communication terminals over the domestic local area network;
monitoring the real-time data exchanged with each of the plurality of communication terminals over the domestic local area network;
implementing a supervisor of resources of the domestic local area network used by at least one of the communication terminals connected to the domestic local area network on the basis of the real-time data;
proposing real-time data of use of the resources of the domestic local area network for each of the plurality of communication terminals allowing a comparison with one another and/or with overall throughputs, wherein a problem from the proposed real-time data is detected by either the supervisor and/or by way of a supervision interface, wherein the supervision interface comprises a generator of reproduction data dependent on the proposed real-time data provided by the supervisor on the basis of real-time data of use by at least one of the communication terminals; and
at a given instant, in response to the proposed real-time data or to an input received by the router from one of the communication terminals through a supervision interface reproduced by the communication terminal based on the real-time data provided by the supervisor, transmitting a command to at least one of the communication terminals to postpone execution of a process by the at least one communication terminal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During the telephonic interviews with applicant’s attorney, Ms. Jeppson on 4/6/2020, the examiner stated that applicant’s remarks about the postponing execution of a process based on proposed real-time data were persuasive, but she pointed out that applicant did not claim the proposed real time data being detected. Thus, an amendment doing such was agreed to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UZMA ALAM/Primary Examiner, Art Unit 2457